PER CURIAM.
The mother appeals a trial court order approving the general master’s recommendation that the minor children of the parties not be removed from the United States under any circumstances, the effect of which in this instance was to deny Mrs. Cory the right to take the parties’ son Kevin to Japan to visit his maternal grandparents. We reverse this order because the record before the master contains no evidence to substantiate the father’s alleged concern that Mrs. Cory, a resident of the United States for the last quarter century, will remain in Japan with the boy. The case is remanded to the trial court for the purpose of fixing an appropriate time for this visit and its duration. In all other respects, the trial court’s order is affirmed, and the custody of Kevin shall remain with the father.
Affirmed in part; reversed in part, and remanded.
SCHWARTZ, C.J., and DANIEL S. PEARSON, J., concur.